Exhibit 10.3

 

CHANGE IN CONTROL AGREEMENT

 

 

This CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into between Business
First Bank (“the Bank”) and Gregory Robertson (the “Executive”) and is presented
to Executive on December 1, 2017.

 

REASONS FOR THIS AGREEMENT:

 

  1. The Bank has employed Executive as its Executive Vice President, Chief
Financial Officer; and

 

  2. The Bank wishes to provide Executive with certain severance benefits in the
event the Executive's employment is terminated by the Bank without Cause or
terminated by Executive with Good Reason, in either case within 60 days prior to
or one year following a Change in Control.  

 

The Bank and Executive make the following promises and agree to follow them:

 

Section 1.        Title, Position, Duties and Responsibilities.

 

(a)      Generally. Executive shall serve as Executive Vice President, Chief
Financial Officer of the Bank. Executive shall have and perform such duties,
responsibilities, and authorities as are customary for the Executive Vice
President, Chief Financial Officer of banks of similar size and businesses as
the Bank as they may exist from time to time and as are consistent with such
positions and status or as may be assigned to him/her by the Bank.

 

(b)        Place of Employment. Executive's principal place of employment shall
be the corporate offices of the Bank in Baton Rouge, Louisiana.

 

(c)        Rank of Executive Within Bank. As Executive Vice President, Chief
Financial Officer of the Bank, Executive shall report directly to the President
and CEO of the Bank or as the Bank may otherwise direct.

 

Section 2.        Termination Generally.

 

(a)        Payments and Benefits due to Executive Upon Termination. Upon
termination of Executive’s employment with the Bank either with or without Cause
and regardless of whether a Change in Control occurs, Executive will be entitled
to:

 

  (i) His/her Base Salary through the date of termination of Executive's
employment; any days of accrued but unused vacation; the balance of any
incentive awards earned as of December 31 of the prior year (but not yet paid);
and other or additional benefits then due or earned in accordance with
applicable plans or programs of the Bank, which amount(s) shall be paid in a
single lump sum payment on the Bank’s next regularly scheduled pay day through
normal payroll procedures. “Base Salary” is defined as Executive’s annualized
salary, payable in accordance with the regular payroll practices of the Bank, of
$257,500.08; and

 

1

--------------------------------------------------------------------------------

 

 

  (ii) Continued participation in the Bank's group health plans for Executive
and his/her covered dependents in accordance with the applicable provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA").

 

(b)        Termination by the Bank for Cause.

 

  (i) If Executive is terminated for Cause, as defined below, Executive shall
only be entitled to the payments and benefits described in Section 2(a) of this
Agreement and shall not be entitled to any payment or benefit described in
Section 3(a) of this Agreement.         (ii) "Cause" shall mean:

 

    (1) Executive is convicted of, or enters a plea of nolo contendere to a
felony;             (2) Executive engages in conduct that constitutes willful
gross neglect or willful gross misconduct in carrying out his/her duties,
willful violation of the Bank's code of conduct, or willfully fails to follow
reasonable and lawful directives of the Board resulting, in either case, in
material harm to the financial condition or reputation of the Bank; or          
  (3) Executive engages in an act or series of acts constituting misconduct
resulting in a misstatement of the Bank's financial statements due to material
non-compliance with any financial reporting requirement within the meaning of
Section 304 of The Sarbanes Oxley Act of 2002.

 

  (iii) For purposes of this Agreement, an act or failure to act on Executive's
part shall be considered "willful" if it was done or omitted to be done by
him/her intentionally and not in good faith, and shall not include any act or
failure to act resulting from any incapacity of Executive.         (iv) A
termination for Cause shall not take effect until a determination by the Bank
that, in its judgment, grounds for termination of Executive for Cause exist.

 

2

--------------------------------------------------------------------------------

 

 

Section 3.        Termination by the Bank Without Cause or Termination by
Executive With Good Reason Prior to or Following a Change in Control. In the
event Executive's employment with the Bank is terminated without Cause (as
defined above), other than due to death or disability, which termination shall
be effective as of the date specified by the Bank in a written notice to
Executive, or in the event Executive terminates his/her employment with Good
Reason (as defined below), in either case within 60 days prior to or one year
following a Change in Control (as defined below), Executive shall be entitled
to:

 

(a)       an amount equal to one times Executive’s Base Salary, at the
annualized rate in effect on the date of termination of Executive's employment
(or in the event a reduction in Base Salary is a basis for a termination with
Good Reason, then the Base Salary in effect immediately prior to such
reduction); and

 

(b)        Any payment made pursuant to Section 3(a) of this Agreement shall be
made by the Bank as a single lump sum not later than thirty (30) calendar days
after Executive releases the Bank from any further obligation, potential claim,
or liability, as described in Section 6.

 

A termination with "Good Reason" shall mean a termination of Executive's
employment at his/her initiative as provided in this Section following the
occurrence, without Executive's written consent, of one or more of the following
events (except as a result of a prior termination):

 

(a)        a material reduction in Executive's Base Salary, other than in
connection with a proportionate reduction in the base salaries of all similarly
situated senior officer-level employees;

 

(b)        a material reduction in Executive's Base Salary, if Executive is
offered a new position with the Bank following a Change in Control;

 

(c)        a relocation of the corporate offices of the Bank outside of a
75-mile radius of Baton Rouge, Louisiana; or

 

(d)        a material diminution of Executive's authority, responsibilities or
duties; provided, however, that (i) any changes to the list of Executive's
direct reports (whether by person, title or function) and (ii) any requirement
to utilize skills in addition to those utilized in Executive's current position
shall not, in and of themselves, be considered a "material diminution" as
contemplated by this Section as long as Executive continues to report directly
to the Bank’s [insert job title of employee to whom Executive reports].

 

 

For purposes of this Agreement, Good Reason shall not be deemed to have occurred
unless (i) Executive provides the Bank with notice of one of the conditions
described above within 90 days of the existence of the condition, (ii) the Bank
is provided at least 30 days to cure the condition and fails to cure same within
such 30-day period and (iii) Executive terminates employment within at least 150
days of the existence of the condition.

 

3

--------------------------------------------------------------------------------

 

 

A "Change in Control" shall be deemed to have occurred if:

 

  (a)

any Person (as defined in Section 3(a)(9) and used in Sections 13(d) and 14(d),
including "group" as defined in Section 14(d), of the Securities Exchange Act of
1934 (“Exchange Act”), as amended from time to time, and any successor Act, but
excluding the Bank, any trustee or other fiduciary holding securities under any
employee benefit plan of the Bank, or any company or bank owned, directly or
indirectly, by the stockholders of the Bank immediately prior to the occurrence
with respect to which the evaluation is being made in substantially the same
proportions as their ownership of the common stock of the Bank) becomes the
Beneficial Owner (as defined in Rule 13d-3 of the Exchange Act and any successor
Rule, except that a Person shall be deemed to be the Beneficial Owner of all
shares that any such Person has the right to acquire pursuant to any agreement
or arrangement or upon exercise of conversion rights, warrants or options or
otherwise, without regard to the sixty day period referred to in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Bank or
any Significant Subsidiary (as defined below), representing 50% or more of the
combined voting power of the Bank's or such subsidiary's then outstanding
securities;

        (b) during any 12-month period, individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Bank to effect
a transaction described in clause (a), (c), or (d) of this paragraph on “Change
in Control”) whose election by the Board or nomination for election by the
Bank's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
12-month period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;         (c)
the consummation of a merger or consolidation of the Bank or any subsidiary
owning directly or indirectly all or substantially all of the consolidated
assets of the Bank (a "Significant Subsidiary") with any other entity, other
than a merger or consolidation which would result in the voting securities of
the Bank or a Significant Subsidiary outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 50% of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or         (d) the consummation
of a sale or disposition of all or substantially all of the consolidated assets
of the Bank (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Bank in
substantially the same proportions as their ownership of the common stock of the
Bank immediately prior to such sale or disposition).

 

4

--------------------------------------------------------------------------------

 

 

Section 4.      No Mitigation; No Offset. In the event of a termination of
employment as contemplated in Section 3 of this Agreement, Executive shall be
under no obligation to seek other employment; amounts due Executive under this
Agreement shall not be offset by any remuneration attributable to any subsequent
employment that he/she may obtain.

 

Section 5.      Nature of Payment. Any amount due under Section 3(a) of this
Agreement is in the nature of a severance payment considered to be reasonable by
the Bank and is not in the nature of a penalty.

 

Section 6.    No Further Liability; Release. In the event of Executive's
termination of employment, payment made and performance by the Bank in
accordance with this Agreement shall operate to fully discharge and release the
Bank and its directors, officers, employees, subsidiaries, affiliates,
stockholders, successors, assigns, agents and representatives (collectively,
“the Bank”) from any further obligation, potential claim or liability with
respect to Executive's employment with the Bank or separation from employment
with the Bank or his/her rights under this Agreement, and the Bank shall have no
further obligation or liability to Executive or any other person with respect to
Executive's employment with the Bank or separation from employment with the Bank
or under this Agreement. The Bank conditions the payment of any amount pursuant
to Section 3(a) of this Agreement upon the delivery by Executive to the Bank of
a release in a form prepared by and satisfactory to the Bank, substantially in
the form attached hereto as “General Release and Confidentiality Agreement.” Any
payment made pursuant to Section 3(a) of this Agreement shall be made by the
Bank not later than thirty (30) calendar days after Executive releases the Bank
from any further obligation, potential claim, or liability.

 

Section 7.      Financial Security For Payments Following a Change in Control.
Following a Change in Control, at the request of Executive, the Bank or its
successor shall provide financial security reasonably acceptable to Executive
for its obligations to make payments required by this Agreement.

 

 

Section 8.      Potential Reduction in Payments.

 

(a)        If any payment, distribution, or other benefit provided by the Bank
to or for the benefit of Executive pursuant to the terms of this Agreement
(collectively, the "Payments"), (x) constitutes a "parachute payment" within the
meaning of Section 280G of the United States Internal Revenue Code of 1986, as
amended, or any successor provision of law, and the regulations promulgated
thereunder (“the Code”), and (y) but for this Section would be subject to the
excise tax imposed by Section 4999 of the Code or any similar or successor
provision (the "Excise Tax"), then the payment to Executive under Section 3 of
this Agreement shall be reduced so that no portion of the Payments shall be
subject to the Excise Tax.

 

5

--------------------------------------------------------------------------------

 

 

(b)         Unless the Bank and Executive otherwise agree in writing, any
determination required under this Section shall be made by the Bank's
independent accountants or compensation consultants (the "Third Party") at the
Bank’s cost, after due consideration of Executive's comments with respect to the
interpretation and application thereof, and all such determinations shall be
conclusive, final and binding on the Parties. The Bank and Executive shall
furnish to the Third Party such information and documents as the Third Party may
reasonably request in order to make a determination under this Section.

 

Section 9.        Assignability: Binding Nature; Solidary Obligations. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of Executive) and permitted
assigns. In the event of a Change in Control of the Bank, the Bank’s rights and
obligations under this Agreement may be assigned or transferred by the Bank,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Bank and such assignee or transferee
assumes the liabilities, obligations and duties of the Bank, as contained in
this Agreement, either contractually or as a matter of law. The Bank further
agrees that, in the event of a Change in Control, it shall take whatever action
it legally can in order to cause such assignee or transferee to expressly assume
the liabilities, obligations and duties of the Bank hereunder. Executive may
assign or transfer his/her rights to compensation and benefits under this
Agreement only by will or operation of law, except as provided in Section 13
below.

 

Section 10.     Entire Agreement. This Agreement contains the entire
understanding and agreement between the Parties concerning the subject matter
hereof and, as of the Effective Date, supersedes any other agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the Parties with respect thereto, including, without limitation
any prior change in control agreement between the Parties.

 

Section 11.     Amendment or Waiver. No provision in this Agreement may be
amended unless such amendment is agreed to in writing and signed by Executive
and an authorized officer of the Bank. Except as set forth herein, no delay or
omission to exercise any right, power or remedy accruing to any Party shall
impair any such right, power or remedy or shall be construed to be a waiver of
or an acquiescence to any breach hereof. No waiver by either Party of any breach
by the other Party of any condition or provision contained in this Agreement to
be performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Bank, as the case may be.

 

Section 12.      Severability. In the event that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, in whole or in part, the remaining provisions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.

 

Section 13.      Beneficiaries/References.    Executive shall be entitled, to
the extent permitted under any applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following Executive's death by giving the Bank written notice thereof.
In the event of Executive's death or a judicial determination of his/her
incompetence, reference in this Agreement to Executive shall be deemed, where
appropriate, to refer to his/her beneficiary, estate or other legal
representative.

 

6

--------------------------------------------------------------------------------

 

 

Section 14.        Governing Law/Exclusive Jurisdiction.   This Agreement shall
be governed by and construed and interpreted in accordance with the laws of
Louisiana without reference to principles of conflict of laws.

 

Section 15.        Notices.   Any notices given under this Agreement shall be in
writing, and delivered or mailed, and if mailed, postage prepaid, certified,
return receipt requested and addressed to the Bank and to Executive at the
addresses set forth below, or such other addresses as the Parties may from time
to time hereafter designate in writing, such notices to be effective upon
receipt by the Party to whom such notice is addressed:

 

  If to the Bank: Business First Bank     500 Laurel Street     Baton Rouge, LA
70801     Attention: President and CEO                     If to Executive:
Gregory Robertson     5935 Sawgrass Circle     Lake Charles, LA 70605

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

 

BUSINESS FIRST BANK

 

 

By:

 

 

 

David R. Melville, III

 

  President and CEO                             EXECUTIVE                
Gregory Robertson  

 

7

--------------------------------------------------------------------------------

 

 

GENERAL RELEASE AND CONFIDENTIALITY AGREEMENT

 

This GENERAL RELEASE AND CONFIDENTIALITY AGREEMENT (“Release”) is entered into
between Business First Bank (“the Bank”) with [insert Executive’s name] (“you”)
and is presented to you on [insert date].

 

REASONS FOR THIS AGREEMENT:

 

  1. Your employment with the Bank ends at the end of the work day on [insert
date].         2. The Bank will pay you for all work that you performed for the
Bank through the last day you worked and any other earned or vested benefits,
such as accrued but unused vacation time and any earned but unpaid bonus, as
described in Section 2(a) of the Change in Control Agreement (“Change in Control
Agreement”) dated [ ] on the Bank’s next regularly scheduled pay day through
normal payroll procedures; and         3. The Bank will provide you with
additional special benefits as described in Sections 3(a) and 8 (if applicable)
of the Change in Control Agreement and discussed below, but only if you sign
this Release, by which you promise not to bring legal action against the Bank
with respect to your employment or separation from employment with the Bank.

 

The Bank and you make the following promises and agree to follow them:

 

Promise Number 1:     The Bank promises to do the following if you execute this
Release:

 

The Bank will pay you a single lump sum of ______________ ($________) in
additional wages with normal deductions for Social Security and tax withholdings
within thirty (30) calendar days after you execute the Release pursuant to
Section 3 of the Change in Control Agreement; and

 

You acknowledge that this promise is independent and sufficient consideration
for this Release and is not a benefit that is already due to you.

 

Promise Number 2:   You fully understand and agree that, in exchange for the
Bank’s promise to provide the additional special benefit detailed in Promise
Number 1, you waive any claims that you may have against the Bank, or any entity
or person related to the Bank, and you fully release the Bank and its related
parties from any liability to you in connection with any matter that occurred or
should have occurred while you were employed at the Bank, including your
separation from employment. This does not mean that you have waived any right to
file an administrative charge with the National Labor Relations Board or Equal
Employment Opportunity Commission and/or the equivalent State agencies; however,
if any charge is filed, you agree not to violate the confidentiality provisions
of this Release or to seek or in any way accept any award, recovery, settlement
or individual relief as a result of charges brought with these agencies. This
means that you (and anybody who might be able to represent your legal interests)
warrant that you have not yet initiated and you promise not in the future to
file suit or a charge for your own personal benefit against the Bank, any other
organization related to the Bank, or any shareholder, member, officer, director,
employee, owner, attorney, insurer, re-insurer, agent, employee benefit plan and
any fiduciaries of any such plan of the Bank, or any of the Bank’s related
entities for any of the following types of conduct:

 

8

--------------------------------------------------------------------------------

 

 

  a) Discrimination or harassment by the Bank on the basis of your age, race,
sex, religion, skin color, national origin, genetic information, disability or
perceived disability or any other legally protected status or activity. This
means that by accepting the benefit in Promise Number 1, you are giving up
rights that you presently might have to pursue a legal action against the Bank
or any of its related parties for your own benefit under the following laws:

 

  ● The Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.), the
Older Workers Benefit Protection Act (29 U.S.C. §629(f)), or any similar state
or local laws that prohibit discrimination on the basis of age. Fifty percent of
the funds described under Promise Number 1 above is provided for you expressly
for your promise not to seek recovery for yourself against the Bank or any of
its related parties for discrimination on the basis of age under the Age
Discrimination in Employment Act.         ● Title VII of the Civil Rights Act of
1964, as amended, (42 U.S.C. 2000e et seq.), 42 U.S.C. § 1981, The Civil Rights
Act of 1991 (42 U.S.C. § 1981a), Federal Executive Order 11246, or any similar
federal, state or local laws that prohibit discrimination on the basis of race,
sex, pregnancy, religion, skin color, or national origin, including but not
limited to any law providing for a hostile work environment cause of action.    
    ● The Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101
et seq., or any similar state or local laws that prohibit discrimination on the
basis of a person’s disability or perceived disability.         ● The Workers
Adjustment and Retraining Act of 1988, as amended, 29 U.S.C. § 2101 et seq., or
any similar state or local laws that provide rights to employees affected by a
plant closing or mass layoff.         ● The Genetic Information
Non-Discrimination Act of 2008 (GINA), 42 U.S.C. §2000ff et seq., or any similar
state or local laws that prohibit disclosure of genetic information or prohibit
discrimination on the basis of genetics.

 

  b) Denial of or discrimination, retaliation or breach of fiduciary duties with
respect to any benefits offered by the Bank, including but not limited to health
insurance coverage, retirement benefits, 401(k) plan benefits, disability
benefits, and life insurance. This means that by accepting the benefit in
Promise Number 1, you are giving up any and all rights that you presently might
have to pursue a legal action against the Bank or any of its related parties for
denial of or discrimination, retaliation or breach of fiduciary duties with
respect to employee benefits offered by the Bank or related entities under the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1000 et
seq. (“ERISA”), the Family and Medical Leave Act of 1993, as amended, 29 U.S.C.
§ 2601 et seq., and any state or local laws that relate to employee benefits.

 

9

--------------------------------------------------------------------------------

 

 

  c) Discharge, demotion, suspension, threatening, harassment or any other
discrimination or retaliation with respect to any whistleblowing activity by
you. This means that by accepting the benefit in Promise Number 1, you are
giving up any and all rights that you presently might have to pursue a legal
action against the Bank and any of its related parties for your own benefit
under any federal, state or local laws that prevent retaliation or
discrimination in connection with whistleblowing activity, including La. R.S.
23:967, Section 806 of the Sarbanes-Oxley Act of 2002, the Dodd-Frank Act, the
False Claims Act and any qui tam action in connection with any action or
inaction by the Bank or any of its related parties.         d)

Defamation, interference with contractual rights, abuse of rights, breach of
contract, breach of good faith, misrepresentation, invasion of privacy, fraud,
deceit or ill practices, or intentional infliction of emotional distress. This
means that by accepting the benefit in Promise Number 1, you are giving up any
and all rights that you presently might have to pursue a legal action against
the Bank or any of its related parties for any of the reasons just mentioned.

        e) Any other reason, including back wages or other forms of
compensation, lost benefits, additional severance pay, additional vacation pay,
additional pension benefits, additional termination pay benefits, and any other
types of legal damages, penalties or fees under any state, federal, or local
laws. This means that by accepting the benefit in Promise Number 1, you are
giving up any and all rights that you presently might have to pursue a legal
action against the Bank or any of its related parties for any of the reasons
just mentioned and for any other reason arising from your employment or
separation from employment with the Bank except as provided in subsection f of
Promise Number 2.         f) You and the Bank acknowledge that this Release does
not affect your right to pursue any claim for workers’ compensation benefits
that you have already made against the Bank and/or its Insurer. Aside from any
such claim, you acknowledge that you have no other known claims for any
work-related injury, illness or condition compensable under any applicable
workers' compensation laws.

 

In other words, once you sign this Release and accept the benefit set forth in
this Release, you cannot sue the Bank or anyone or any entity connected to the
Bank for any reason relating to your employment at the Bank or your separation
from employment with the Bank except as provided in subsection f of Promise
Number 2. BY SIGNING THIS DOCUMENT AND ACCEPTING THE BENEFIT IN PROMISE NUMBER
1, YOU UNDERSTAND THAT ALL OF YOUR RIGHTS TO SUE THE Bank ARE LOST except as
provided in subsection f of Promise Number 2.

 

10

--------------------------------------------------------------------------------

 

 

Promise Number 3:   You and the Bank agree and understand that the promises in
this Release only take away your right to sue for conduct occurring before you
sign this Release. In other words, this Release does not cover any right to sue
the Bank that might arise after this Release is signed. You further promise
never to seek re-employment or reinstatement with the Bank or any entity related
to the Bank.

 

Promise Number 4:   You also agree to the following additional items:

 

  a) The Bank has given you [fill in number of days] (___) days to consider this
Release.         b) The additional special benefits described in Promise Number
1 provide you all the reason that you needed to make all of the promises that
you made in this Release, and especially gave all of the reason that you needed
to agree to the promises in Promises Number 2-4. In other words, you agree that
the benefits described in Promise Number 1 are the price that you are willing to
accept for your promise not to sue the Bank and for the other promises you made
in this Release.         c) The Bank advises you, in writing, to meet with and
talk to your family, your personal attorney, and any other person from whom you
might seek advice regarding every promise in this Release.         d) You have
signed this Release on a knowing and voluntary basis, which means that you
decided to make all of the promises in this Release voluntarily and of your own
free will with a full understanding of all of the promises in this Release.    
    e) You understand that you will not be entitled to any bonuses or incentive
awards (except as those terms are used in and may be payable under Sections 2(a)
and 3(a) of the Change in Control Agreement), to any further retirement
contributions other than those attributable to your normal compensation through
your last day of employment, which will be the day this Release becomes
effective, and to any life or disability insurance coverage beyond that date,
other than any conversion coverage, for which it is your sole responsibility to
apply if such conversion coverage is available.

 

Promise Number 5:   The Bank believes that they have at all times treated and
otherwise dealt with you in a fair and lawful manner, and you agree that the
Bank has not admitted that it is at fault or liable to you for anything other
than the promises made to you by the Bank in this Release.

 

Promise Number 6:   The parties agree that this Release will be enforced
according to the following provisions:

 

  a) This Release and the accompanying Change in Control Agreement contain all
of the promises made between you and the Bank.

 

11

--------------------------------------------------------------------------------

 

 

  b) This Release also completely replaces any and all older written or oral
agreements, understandings or promises made between you and the Bank about the
topics in this Release.         c) This Release should be interpreted, enforced
and governed by Louisiana law except where federal law applies.         d) In
the event that any provisions, paragraphs, or portions thereof of this Release
are held to be unenforceable and/or invalid by any court, the validity and
enforceability of the remaining provisions, paragraphs, or portions thereof
shall not be affected, and every other provision of the Release shall remain
valid and enforceable to the fullest extent permitted by law.

 

Promise Number 7: “Confidential Information” means all information known by you
as a result of your employment with the Bank including, but not limited to, the
Bank’s financial, administrative, information technology, sales, operational,
plant and facility, legal matters, and any information about the Bank’s
customers or employees that you learned in connection with your employment with
the Bank. You agree that all Confidential Information that you know was received
in the strictest confidence, and you promise that you will not disclose any
portion of any part of the Confidential Information to anyone for any reason.
You also agree that the promises contained in this Release are also
confidential, and you promise that you will not disclose any information
contained in the Release to anyone for any reason after agreeing to and signing
this Release. You agree that you have either deleted or destroyed or returned to
the Bank all Bank information and data in your possession or which is contained
on computers or other electronic media in your possession or to which you have
access. You further agree that you have returned all Bank property, including
your credit card, to the Bank. You agree to cooperate to the fullest extent with
the Bank and its designated agents in providing information known to you about
the duties that you performed for the Bank.

 

If you break any of the promises in this Release or threaten to break any of the
promises in this Release, then the Bank can sue you and ask a court to stop you
from breaking the promises in this Release and ask the court to award damages to
the Bank that you would have to pay.

 

Promise Number 8: You agree to refrain from making negative, derogatory, and/or
defamatory statements, whether verbal or written, about the Bank or any entity
or person related to the Bank, and from being a party to any such statements. 
This includes criticism of the Bank or its management philosophies, direction,
or values. 

 

Promise Number 9: BY SIGNING THIS RELEASE AND AGREEING TO THE PROMISES IN THE
RELEASE, YOU UNDERSTAND THAT YOU ARE GIVING UP LEGAL RIGHTS THAT YOU MIGHT HAVE
IN EXCHANGE FOR MONETARY BENEFIT, AND YOU AGREE THAT THIS EXCHANGE IS
ACCEPTABLE.

 

12

--------------------------------------------------------------------------------

 

 

Promise Number 10: This Release will go into effect SEVEN (7) days from the date
you sign it, unless the Bank receives a timely written notice from you that you
want to revoke or “undo” your acceptance of the Release. Notice that you want to
revoke the Release should be hand-delivered or be sent by certified mail, return
receipt requested, to:

 

[Insert name, job title, and address of Bank Employee

to whom Executive must send notice.]

 

The notice has to be received by the Bank within SEVEN (7) days from the date
you sign the Release. In other words, once you sign this Release, you still have
seven (7) days to change your mind. If you have signed this Release, but then
change your mind and want to revoke your acceptance, you must deliver a note or
letter in writing to ________ at the above address stating that you revoke your
acceptance, and the note or letter must be delivered to ______ within the
seven-day period.

 

AGREED AND SIGNED on ________________ ___, 201__.

 

 

 

 

 

 

 

 

[Name of Executive]

 

 

  DATE:    

 

 

 

 

 

 

 

 

 

    ACCEPTED BY       BUSINESS FIRST BANK                                      
[Insert name of authorized Bank Employee]       [Insert job title of authorized
Bank Employee]    

 

  DATE:    

 

13